226 Ga. 65 (1970)
172 S.E.2d 410
ROYAL
v.
FAIRCLOTH, Warden.
25545.
Supreme Court of Georgia.
Argued December 8, 1969.
Decided January 8, 1970.
Rehearing Denied January 26, 1970.
Conrad Hilburn, Roy B. Friedin, for appellant.
Twitty & Twitty, Frank S. Twitty, for appellee.
UNDERCOFLER, Justice.
This appeal is from a judgment in a habeas corpus case remanding the appellant to the custody of the appellee. The appellant contends that his conviction of murder in the Dooly County Superior Court was illegal because his confession which was admitted in that trial was improperly obtained. The appellant contends that he did not knowingly, voluntarily and intelligently waive his constitutional rights as set forth in Miranda v. Arizona, 384 U.S. 436 (86 SC 1602, 16 LE2d 694, 10 ALR3d 974).
The GBI agent and the sheriff testified that they talked with the appellant while he was in custody and after he had been informed that he was a suspect in the murder. He was informed of all of his rights under the Miranda decision. He stated he understood his rights and waived them. He signed a statement to that effect. The sheriff testified that the appellant was above average in intelligence.
The appellant testified that he did not remember signing the "paper." He testified that he was suffering from a "blackout" caused by drinking "Aqua Velva" and does not remember having waived any rights, signing any statement, or making any admissions.
*66 The trial court was authorized to find that the appellant had been fully advised of all of his rights under the Miranda decision; that he was a person of above average intelligence; that he voluntarily, knowingly and intelligently waived his right to counsel and made certain confessions with reference to the crime with which he was charged. The trial court also found that the appellant admitted his presence when the altercation with the deceased commenced and never denied the perpetration of the crime, nor did he deny that he made the confession to the officers freely and voluntarily.
Judgment affirmed. All the Justices concur.